           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JORDON DONGARRA,                       :      Civil No. 1:20-CV-2420
                                       :
          Petitioner,                  :
                                       :
          v.                           :
                                       :
E. BRADLEY, WARDEN,                    :
                                       :
          Respondent.                  :      Judge Jennifer P. Wilson

                                  ORDER

    AND NOW, on this 6th day of July, 2021, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED THAT:

    1.    The petition for writ of habeas corpus pursuant to 28
          U.S.C. § 2241 is DISMISSED for lack of jurisdiction.
          (Doc. 1.)

    2.    Petitioner’s motion to transfer is DENIED. (Doc. 21.)

    3.    The Clerk of Court is directed to mark this case
          CLOSED.

                                           s/Jennifer P. Wilson
                                           JENNIFER P. WILSON
                                           United States District Court Judge
                                           Middle District of Pennsylvania
